Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 02/16/2021.  Claims 1-9 and 13-23 have been presented for examination.  Claims 1-3, 6-9, 13-16, and 18-23 have been amended.  Claims 1-9 and 13-23 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar (Pat. No.: 9,881,503 B1) in view of Kentley (Pub. No.: 2017/0120803 A1).
1) In regard to claim 1, Goldman-Shenhar disclose the claimed method (figs. 1-5), comprising: 

determining, by the autonomous vehicle, based on the first sensor data that a first condition is satisfied (col. 25, lines 14-21); and 
presenting, by the autonomous vehicle in response to the first condition being satisfied and via a first visual indicator, a first visual indication that is associated with the first condition to a physical environment (col. 25, lines 14-21, and col. 27, lines 10-18).
Goldman-Shenhar does not explicitly disclose a first rate of motion of the autonomous vehicle, wherein the first visual indication comprises a display pattern in motion, and wherein a second rate of motion of the display pattern in motion provides an indication of the first rate of motion of the autonomous vehicle.
However, Kentley discloses it has been known for a visual indication system to have a first rate of motion for an autonomous vehicle, wherein a first visual indication comprises a display pattern in motion, and wherein a second rate of motion of the display pattern in motion provides an indication of the first rate of motion of the autonomous vehicle (¶0191).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the vehicle of Goldman-Shenhar to provide a plurality of light patterns based on a rate of speed of the autonomous vehicle, as taught by Kentley.
One skilled in the art would be motivated to modify Goldman-Shenhar as described above in order to notify surrounding objects of the operational state of the autonomous mode, as taught by Kentley (¶0191). 

2) In regard to claim 2 (dependent on claim 1), Goldman-Shenhar further disclose the method of claim 1, wherein the first sensor data comprises first actor data of a first actor that is associated with the first visual indicator and the first actor data indicates that the first actor is performing a first action (col. 24, lines 54-63), and wherein the first condition further comprises the first actor performing the first action (col. 27, lines 10-18).

3) In regard to claim 3 (dependent on claim 2), Goldman-Shenhar further disclose the method of claim 2, wherein the first sensor data comprises second actor data of a second actor that is in the physical environment and the second actor data indicates that the second actor is performing a second action (col. 24, lines 64-67 discloses the vehicle reacts to pedestrian conditions).

4) In regard to claim 4 (dependent on claim 3), Goldman-Shenhar further disclose the method of claim 3, wherein the first condition further comprises the second actor performing the second action (col. 24, lines 54-63).

5) In regard to claim 5 (dependent on claim 3), Goldman-Shenhar further disclose the method of claim 3, wherein the second action causes the first action (col. 26, lines 15-30).



7) In regard to claim 7 (dependent on claim 1), Goldman-Shenhar disclose the method of claim 1, further comprising:
receiving, by the autonomous vehicle, second sensor data subsequent to the first sensor data (Goldman-Shenhar col. 25, lines 59-62); and
determining, by the autonomous vehicle, based on the second sensor data, that a second condition is satisfied (Goldman-Shenhar col. 21, lines 21-25). 
Goldman-Shenhar and Kentley do not explicitly disclose by presenting, the autonomous vehicle, in response to the second condition being satisfied and via the first visual indicator a third visual indication to the physical environment that is different than the first visual indication.
Note, Goldman-Shenhar disclose the vehicle recognizes one or more nearby pedestrian communication devices (col. 20, lines 37-41) which suggest it may provide a second indication after providing a first indication. For example, col. 17, lines 2-25, disclose the pedestrian devices can transmit information indicating whether a user is using a wheelchair, using crutches or whether the user prefers audio or visual alerts. Hence, it’s clear that since Goldman-Shenhar receives a plurality of communication device signals, it may provide different indications depending on a user preference or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Goldman-Shenhar to provide a second indication different than a first indication to an environment, as taught by Kentley. 
One skilled in the art would be motivated to modify Goldman-Shenhar as described above in order to provide a plurality of indications from the vehicle based on a mode of the vehicle.
 
8) In regard to claim 8 (dependent on claim 1), Goldman-Shenhar disclose the method of claim 1, further comprising:
receiving by the autonomous vehicle, second sensor data subsequent to the first sensor data (Goldman-Shenhar col. 25, lines 59-62); and
determining, by the autonomous vehicle, based on the second sensor data, that no condition is satisfied (Goldman-Shenhar col. 21, lines 25-28). 
Goldman-Shenhar does not explicitly disclose presenting, by the autonomous vehicle, in response to no condition being satisfied and via the first visual indicator, a second visual indication to the physical environment that is different than the first visual indication.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Goldman-Shenhar to provide a second indication different than a first indication to an environment, as taught by Gordon. 
One skilled in the art would be motivated to modify Goldman-Shenhar as described above in order to provide a plurality of indications from the vehicle based on a mode of the vehicle.

9) In regard to claim 9 (dependent on claim 1), Goldman-Shenhar and Kentley disclose the method of claim 1, further comprising:
receiving by the autonomous vehicle, second sensor data subsequent to the first sensor data (Goldman-Shenhar col. 25, lines 59-62); and
determining, by the autonomous vehicle, based on the second sensor data, that a second condition is satisfied (Goldman-Shenhar col. 21, lines 21-25); and 
Goldman-Shenhar do not explicitly disclose presenting, by the autonomous vehicle, in response to the second condition being satisfied and via a second visual indicator, a third visual indication to the physical environment that is different than the first visual indication and the second visual indication provided by the first visual indicator.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Goldman-Shenhar to provide a second indication different than a first indication to an environment, as taught by Kentley. 
One skilled in the art would be motivated to modify Goldman-Shenhar as described above in order to provide a plurality of indications from the vehicle based on a mode of the vehicle.

10) In regard to claim 13 (dependent on claim 1), Goldman-Shenhar further disclose the method of claim 1, further comprising:
performing by the autonomous vehicle, an action based on a second visual indication that is included in the first sensor data (col. 25, lines 59-65).



12) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 1 and the references applied.
 
13) In regard to claim 16 (dependent on claim 15), claim 16 is rejected and analyzed with respect to claim 13 and the references applied.

14) In regard to claim 17 (dependent on claim 15), Goldman-Shenhar further disclose the visual indicator system of claim 15, wherein the visual indicator system is in a portable device (fig. 1: 32).

15) In regard to claim 18, claim 18 is rejected and analyzed with respect to claim 1 and the references applied.
 
16) In regard to claim 19 (dependent on claim 18), claim 19 is rejected and analyzed with respect to claim 13 and the references applied. 

17) In regard to claim 20 (dependent on claim 18), claim 20 is rejected and analyzed with respect to claim 7 and the references applied.


18) In regard to claim 23 (dependent on claim 15), Goldman-Shenhar and Kentley further disclose the visual indicator system of claim 15, wherein the condition further comprises a deceleration of the vehicle without brakes of the vehicle being applied, and wherein the first visual indication further provides an additional indication of the deceleration of the vehicle without the brakes of the vehicle being applied (Kentley ¶0191).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar (Pat. No.: 9,881,503 B1) in view of Kentley (Pub. No.: 2017/0120803 A1) and further in view of Sutou (Pub. No.: 2019/0248276 A1).
1) In regard to claim 21 (dependent on claim 18), Goldman-Shenhar and Kentley disclose the non-transitory machine-readable medium of claim 18.
 Goldman-Shenhar and Kentley do not explicitly disclose the display pattern in motion comprises a spinning visual effect.
However, Sutou discloses it has been known for a display pattern in motion comprises a spinning visual effect (¶0063 disclose it is known for a light emitter to be a plurality of patterns, such as a circular light pattern; thus, it is clear to one of ordinary skill in the art the light pattern appear to spin in one direction to indication increasing speed of the vehicle, and reverse direction to indicate deceleration of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Goldman-Shenhar and 
One skilled in the art would be motivated to modify Goldman-Shenhar and Kentley as described above in order to show the surrounding area the intentions of the vehicle.

2) In regard to claim 22 (dependent on claim 1), Goldman-Shenhar and Kentley further disclose the method of claim 1, 
Goldman-Shenhar and Kentley do not explicitly disclose the display pattern in motion comprises a spinning visual indication, wherein a first direction of spinning of the spinning visual indication indicates acceleration of the autonomous vehicle, wherein a second direction of the spinning indicates deceleration of the autonomous vehicle, and wherein the first direction is different from the second direction.
However, Sutou discloses it has been known for a display pattern in motion comprises a spinning visual indication, wherein a first direction of spinning of the spinning visual indication indicates acceleration of the autonomous vehicle, and a second direction of the spinning indicates deceleration of the autonomous vehicle, and wherein the first direction is different from the second direction (¶0063 disclose it is known for a light emitter to be a plurality of patterns, such as a circular light pattern; thus, it is clear to one of ordinary skill in the art the light pattern appear to spin in one direction to indication increasing speed of the vehicle, and reverse direction to indicate deceleration of the vehicle).

One skilled in the art would be motivated to modify Goldman-Shenhar and Kentley as described above in order to show the surrounding area the intentions of the vehicle.
 
Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CURTIS J KING/Primary Examiner, Art Unit 2684